UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
RAJNARIND KAUR,                                                :
                                                               :
                                    Plaintiff,                 :
                                                               :
                          v.                                  :    Case No. 19-cv-02505
                                                               :
DEUTSCHE BANK A.G. and SANDRO BOERI, :
in his individual and professional capacities,                 :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

                               DEFENDANTS’ ANSWER AND
                           DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendants Deutsche Bank A.G. and Sandro Boeri. (together, “Defendants”) by and

through their attorneys Morgan, Lewis & Bockius LLP, hereby answer the Complaint (the

“Complaint”) filed by Rajnarind Kaur (“Plaintiff”) on March 21, 2019 in accordance with the

numbered paragraphs thereof as follows. All capitalized terms used but not defined herein

have the meaning ascribed to them in the Complaint. The inclusion of headings below is only

for consistency with the Complaint and are not admissions of the matters set forth in the

headings.

                                         Preliminary Statement

        1.       Defendants deny the allegations contained in Paragraph 1 of the Complaint,

except as follows: admit that Plaintiff was employed by DB AG Filiale New York from

February 1, 2011 through May 31, 2015, Deutsche Bank Americas Holding from June 1, 2015

through March 31, 2016 and DB AG Filiale New York from April 1, 2016 through November

2018 and that Plaintiff is an Indian, Sikh woman.




                                                       1
       2.      Defendants deny the allegations contained in Paragraph 2 of the Complaint

except as follows: admit that Plaintiff brought this action alleging unlawful employment

practices in violation of the FMLA, NYSHRL and NYCHRL.

                               JURISDICTION AND VENUE

       3.      The allegations contained in Paragraph 3 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendants deny them, except as follows: admit that Plaintiff purports to invoke this Court’s

jurisdiction pursuant to 28 U.S.C. § 1331, and further purports that this Court has

supplemental jurisdiction over Plaintiff’s New York State and New York City claims.

       4.      The allegations contained in Paragraph 4 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendants deny the allegations contained in Paragraph 4 of the Complaint, except as follows:

admit that Plaintiff purports that venue is proper in this District pursuant to 28 U.S.C. § 1391.

                            ADMINISTRATIVE PROCEDURES

       5.      Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 5 of the Complaint and, therefore, deny them. Defendants

aver that Plaintiff filed a Charge of Discrimination with the EEOC on March 22, 2019.

       6.      The allegations contained in Paragraph 6 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendants deny them.

                                           PARTIES

       7.      The allegations contained in the third sentence of Paragraph 7 of the Complaint

constitute legal conclusions to which no response is required. To the extent a response is




                                                2
required, Defendants deny them. Defendants lack sufficient knowledge or information to

form a belief as to the allegations contained in the second sentence of Paragraph 7 of the

Complaint, and, therefore, deny them. Defendants admit the allegations contained in the first

sentence of Paragraph 7.

       8.      The allegations contained in the second sentence of Paragraph 8 of the

Complaint constitute legal conclusions to which no response is required. To the extent a

response is required, Defendants deny them. Defendants admit the allegations contained in

the first sentence of Paragraph 8 of the Complaint.

       9.      Defendants deny the allegations contained in the first and second sentences of

Paragraph 9 of the Complaint except as follows: admit that Defendant Boeri is Head of Staff

Development – Internal Audit in Defendant Deutsche Bank A.G.’s London, England office,

that he resides in England, and that he supervised Plaintiff from January 2017 through

November 2018. The allegations contained in the third sentence of Paragraph 9 constitute

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny them.

                                FACTUAL ALLEGATIONS

Ms. Kaur’s Employment at Deutsche Bank and Transition to Group Audit

       10.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 10 of the Complaint and, therefore, deny them, except as

follows: admit Plaintiff began performing services for DB AG Filiale New York in June 2010

through a temporary services agency.

       11.     Admitted.




                                               3
       12.     Defendants deny the allegations contained in Paragraph 12 of the Complaint,

except as follows: admit that Plaintiff was employed by DB AG Filiale New York as a

Business Project Manager until April 2016.

       13.     Denied.

       14.     Denied.

       15.     To the extent the allegations contained in Paragraph 15 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       16.     Defendants deny the allegations contained in Paragraph 16 of the Complaint,

except as follows: admit that Plaintiff began working in DB AG Filiale New York’s Group

Audit department on April 1, 2016.

       17.     Denied.

       18.     Denied.

       19.     Defendants deny the allegations contained in Paragraph 19 of the Complaint,

except as follows: admit that Plaintiff initially reported to Helge Launtenbach in April 2016

and began reporting to Sissel Heiberg in September 2016.

       20.     Defendants deny the allegations contained in Paragraph 20 of the Complaint,

except as follows: admit that Ian Overton knew Plaintiff did not have audit experience prior to

joining Group Audit.

       21.     To the extent the allegations contained in Paragraph 21 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise




                                               4
mischaracterize the written document referenced therein. Defendants further deny the

allegations contained in Paragraph 21 of the Complaint to the extent they do not purport to

refer to a written document.

       22.     To the extent the allegations contained in Paragraph 22 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       23.     To the extent the allegations contained in Paragraph 23 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       24.     To the extent the allegations contained in Paragraph 24 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       25.     To the extent the allegations contained in Paragraph 25 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       26.     To the extent the allegations contained in Paragraph 26 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.




                                               5
       27.     Admitted.

Ms. Kaur Discloses a Serious Medical Condition to Mr. Boeri

       28.     Defendants deny the allegations contained in Paragraph 28 of the Complaint,

except as follows: admit that Plaintiff disclosed to Boeri that she had a medical condition.

       29.     Denied.

       30.     To the extent the allegations contained in Paragraph 30 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       31.     Defendants deny the allegations contained in Paragraph 31 of the Complaint,

except as follows: admit Defendant Boeri told Plaintiff there was a gap in her knowledge due

to her lack of audit experience in or around July 2017.

       32.     Defendants deny the allegations contained in Paragraph 32 of the Complaint,

except as follows: admit Defendant Boeri informed Plaintiff that she should look to apply to

positions internally.

       33.     Denied.

       34.     Defendants deny the allegations contained in Paragraph 34 of the Complaint,

except as follows: admit that Defendant Boeri was aware that Plaintiff did not have audit

experience before April 2016.

       35.     Denied.

       36.     Defendants deny the allegations contained in Paragraph 36 of the Complaint,

except as follows: admit that Plaintiff told Defendant Boeri in July 2017 that Plaintiff would

be out of the office following a medical procedure.




                                               6
       37.     Denied.

       38.     To the extent the allegations contained in Paragraph 38 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       39.     To the extent the allegations contained in Paragraph 39 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       40.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 40 of the Complaint, and, therefore, deny them, except as

follows: admit that Plaintiff requested leave on or about July 18, 2017.

       41.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 41 of the Complaint, and, therefore, deny them.

       42.     Defendants deny the allegations contained Paragraph 42 of the Complaint,

except as follows: admit Plaintiff remained on leave until January 29, 2018.

       43.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 43 of the Complaint, and, therefore, deny them.

       44.     Denied.

       45.     Denied.

       46.     Defendants deny the allegations contained in Paragraph 46 of the Complaint,

except as follows: admit that a video conference between Plaintiff, Defendant Boeri and Ian

Overton was scheduled for and took place on February 13, 2018.




                                               7
          47.    Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 47 of the Complaint, and, therefore, deny them.

          48.    Denied.

          49.    Denied.

          50.    Defendants deny the allegations contained in Paragraph 50 of the Complaint,

except as follows: admit Plaintiff expressed her belief that Defendant Boeri did not like her

during a video conference on February 13, 2018.

          51.    Defendants deny the allegations contained in Paragraph 51 of the Complaint,

except as follows: admit that, during a video conference on February 13, 2018, Plaintiff and

Defendant Boeri discussed Plaintiff’s comment that Plaintiff thought Defendant Boeri did not

like her.

          52.    Denied.

          53.    Defendants deny the allegations contained in Paragraph 53 of the Complaint,

except as follows: admit that Defendant Boeri told Plaintiff during the video conference on

February 13, 2018 that she did not have the requisite audit experience or background

necessary for her position.

          54.    Admitted.

          55.    Defendants deny the allegations contained in Paragraph 55 of the Complaint,

except as follows: admit that Plaintiff requested a copy of her job description during a video

conference on February 13, 2018.

          56.    Denied.1




1
    The Complaint incorrectly identifies Silvana Stolz’s last name as “Stoltz.”


                                                 8
       57.     To the extent the allegations contained in Paragraph 57 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       58.     To the extent the allegations contained in Paragraph 58 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       59.     To the extent the allegations contained in Paragraph 59 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

Mr. Boeri Deny Ms. Kaur of the Resources and Opportunities Necessary to Succeed

       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Denied.

       66.     Denied.

       67.     Defendants deny the allegations contained in Paragraph 67 of the Complaint,

except as follows: admit that Plaintiff and Jennifer Wilson set up a meeting together upon

Plaintiff’s return from leave.




                                               9
       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Denied.

       75.     Defendants deny the allegations contained in Paragraph 75 of the Complaint,

except as follows: admit that Defendant Boeri provided Plaintiff with feedback regarding

Plaintiff’s email critique of the auditor she shadowed.

       76.     Defendants deny the allegations contained in Paragraph 76 of the Complaint,

except as follows: admit that Plaintiff expressed interest in participating in a series of internal

telephone conferences.

       77.     Denied.

       78.     Denied.

       79.     Denied.

Ms. Kaur Raises Complaints Concerning Discriminatory Conduct

       80.     Denied.

       81.     Admitted.

       82.     Denied.

       83.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 83 of the Complaint and, therefore, deny them.




                                                10
       84.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 84 of the Complaint and, therefore, deny them.

       85.     Defendants lack sufficient knowledge or information to form a belief as to the

allegations contained in Paragraph 85 of the Complaint and, therefore, deny them.

       86.     To the extent the allegations contained in Paragraph 86 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       87.     To the extent the allegations contained in Paragraph 87 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       88.     To the extent the allegations contained in Paragraph 88 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       89.     Defendants deny the allegations contained in Paragraph 89 of the Complaint

except as follows: admit that Defendant Boeri met with Plaintiff on April 26, 2018.

       90.     Denied.

       91.     Denied.

       92.     Denied.

       93.     To the extent the allegations contained in Paragraph 93 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants




                                               11
deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

         94.     To the extent the allegations contained in Paragraph 94 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

         95.     To the extent the allegations contained in Paragraph 95 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

         96.     To the extent the allegations contained in Paragraph 96 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

         97.     Defendants deny the allegations contained in Paragraph 97 of the Complaint,

except as follows: admit that Plaintiff met with Silvana Stolz on May 7, 2018.

         98.     Denied.

         99.     Denied.

         100.    Defendants deny the allegations contained in Paragraph 100 of the Complaint,

except as follows: admit that Plaintiff met with Joanne Smith2 on May 23, 2018.

         101.    To the extent the allegations contained in Paragraph 101 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants


2
    The Complaint incorrectly identifies Joanne Smith’s first name as “Joanna.”


                                               12
deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       102.    To the extent the allegations contained in Paragraph 102 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       103.    Defendants deny the allegations contained in Paragraph 103, except as follows:

admit that on September 19, 2018 Smith and Christina Berti informed Plaintiff that the

investigation into her allegations had completed.

       104.    Defendants deny the allegations contained in Paragraph 104, except as follows:

admit that on September 19, 2018 Plaintiff alleged her request to take the Certified Internal

Auditor training exam had been denied.

       105.    To the extent the allegations contained in Paragraph 105 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       106.    To the extent the allegations contained in Paragraph 106 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       107.    Denied.




                                               13
       108.    Defendants deny the allegations contained in Paragraph 108 of the Complaint

and aver that Defendant Boeri informed Plaintiff on October 26, 2018 that her employment

was being terminated.

       109.    Denied.

       110.    To the extent the allegations contained in Paragraph 110 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       111.    To the extent the allegations contained in Paragraph 111 of the Complaint

purport to refer to a written document, such document speaks for itself. Thus, Defendants

deny these allegations contained insofar as they contradict, take out of context, or otherwise

mischaracterize the written document referenced therein.

       112.    Defendants deny the allegations contained in Paragraph 112 of the Complaint.

Defendants aver that Defendant Boeri attempted to discuss Plaintiff’s performance objectives

during a video conference on February 13, 2018, but Plaintiff refused to participate in the

discussion.

       113.    Denied.

       114.    Denied.

       115.    Denied.

       116.    Defendants deny the allegations contained in Paragraph 116 of the Complaint,

except as follows: admit that Defendant Deutsche Bank A.G. did not offer Plaintiff severance

upon her separation.




                                               14
       117.    Defendants deny the allegation contained in Paragraph 117 of the Complaint,

except as follows: admit that representatives at Defendant Deutsche Bank A.G. sent Plaintiff

status updates regarding open positions at Defendant Deutsche Bank A.G. after Plaintiff’s

employment terminated.

       118.    Denied.

       119.    Denied.

Defendants have Discriminated Against Other Minority Employees

       120.    Denied.

       121.    Denied.

       122.    Denied.

       123.    Denied.

       124.    Denied.

       125.    Denied.

       126.    Denied.

       127.    Denied.

                                FIRST CAUSE OF ACTION
                              (Retaliation in Violation of FMLA)
                                    Against All Defendants

       128.    Defendants incorporate by reference its responses to the previous Paragraphs

of the Complaint as if fully set forth herein.

       129.    The allegations contained in Paragraph 129 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendants admit them.




                                                 15
       130.    The allegations contained in Paragraph 130 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendants admit them.

       131.    Denied.

       132.    Denied.

       133.    Denied.

                                SECOND CAUSE OF ACTION
                         (Discrimination in Violation of the NYSHRL)
                                    Against All Defendants

       134.    Defendants incorporate by reference its responses to the previous Paragraphs

of the Complaint as if fully set forth herein.

       135.    Denied.

       136.    Denied.

       137.    Denied.

                                THIRD CAUSE OF ACTION
                          (Retaliation in Violation of the NYSHRL)
                                    Against All Defendants

       138.    Defendants incorporate by reference its responses to the previous Paragraphs

of the Complaint as if fully set forth herein.

       139.    Denied.

       140.    Denied.

       141.    Denied.




                                                 16
                               FOURTH CAUSE OF ACTION
                        (Discrimination in Violation of the NYCHRL)
                                   Against All Defendants

       142.    Defendants incorporate by reference its responses to the previous Paragraphs

of the Complaint as if fully set forth herein.

       143.    Denied.

       144.    Denied.

       145.    Denied.

       146.    Denied.

                                FIFTH CAUSE OF ACTION
                          (Retaliation in Violation of the NYCHRL)
                                    Against All Defendants

       147.    Defendants incorporate by reference its responses to the previous Paragraphs

of the Complaint as if fully set forth herein.

       148.    Denied.

       149.    Denied.

       150.    Denied.

       151.    Denied.

                                    PRAYER FOR RELIEF

       Defendants deny the allegations set forth in the WHEREFORE clause of the

Complaint (inclusive of sub-parts (A) through (H)), and further deny that Plaintiff is entitled

to any of the relief demanded therein or to any other type of remedy, relief or damages

whatsoever.




                                                 17
                                   JURY TRIAL DEMAND

       Defendants object to Plaintiff’s demand for a trial by jury of any issue not required by

law to be tried to a jury, including but not limited to any determination of equitable remedies,

liquidated damages, or attorneys’ fees or costs, as those remedies and damages are to be

decided by the Court.

                                     GENERAL DENIAL

       Defendants deny each and every allegation contained in the Complaint which is not

specifically admitted herein.

                                          DEFENSES

       Defendants assert the following defenses without conceding that Defendants bear the

burden of proof as to any of them. Defendants reserve the right to assert such additional

defenses that may appear and prove applicable during the course of this litigation.

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails, in whole or in part, to state a cause of action under which

relief can be granted.

                                     SECOND DEFENSE

       Plaintiff has failed, in whole or in part, to state a prima facie case of discrimination or

retaliation against Defendants, whether on the basis of race, color, national origin, religion,

disability, and/or FMLA leave status, or any other protected category.

                                      THIRD DEFENSE

       Defendants’ actions toward Plaintiff were taken based upon legitimate, non-

discriminatory business reasons.




                                                18
                                    FOURTH DEFENSE

       In the event that Plaintiff can demonstrate that her alleged race, color, national origin,

religion, disability, and/or FMLA leave status, was a motivating factor in any decision that

she challenges, though such is not admitted herein, she is not entitled to monetary damages or

other relief because Defendants would have taken the same action in the absence of any such

allegedly impermissible factor.

                                      FIFTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff cannot show that the

complained-of conduct would not have occurred but for her race, color, national origin,

religion, disability, and/or FMLA leave status or any other protected category.

                                      SIXTH DEFENSE

       Defendants acted in good faith and without malice, willfulness or evil intent.

                                    SEVENTH DEFENSE

       Any alleged emotional distress or mental anguish suffered by Plaintiff was not caused

by Defendants or by any of their agents and/or employees.

                                     EIGHTH DEFENSE

       Plaintiff has suffered no economic loss and/or failed to mitigate her alleged damages,

entitlement to which is specifically denied.

                                      NINTH DEFENSE

       Plaintiff’s claims or remedies are diminished or barred to the extent that Plaintiff

unreasonably failed to take advantage of any preventative or corrective opportunities provided

by Defendants or to otherwise avoid harm.




                                               19
                                      TENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches, estoppel,

and/or unclean hands.

                                    ELEVENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by any and all applicable statutes of

limitations. To the extent Plaintiff failed to assert some or all of her claims in a timely

fashion, such claims are time-barred.

                                    TWELFTH DEFENSE

       Plaintiff’s claims are frivolous, unreasonable, and groundless and, accordingly,

Defendants are entitled to recover all costs and attorneys’ fees incurred herein based on, inter

alia, the United States Supreme Court’s decision in Christiansburg Garment Co. v. EEOC,

434 U.S. 412 (1978).

                                  THIRTEENTH DEFENSE

       Plaintiff is not entitled to punitive damages because all actions regarding Plaintiff

were taken in good faith efforts to comply with all applicable statutes and laws and for

legitimate reasons. Defendants did not act with an improper motive or reckless disregard of

Plaintiff’s protected rights and/or Plaintiff cannot prove a willful violation. Further, Plaintiff

is precluded from recovering punitive damages because an award of punitive damages would

be an unconstitutional denial of Defendants’ rights to due process and/or equal protection

under the Fifth and Fourteenth Amendments and the laws of the State of New York.




                                                20
                                  FOURTEENTH DEFENSE

        To the extent applicable, Defendants have established, implemented and complied

with policies, programs and procedures for the prevention and detection of unlawful

discriminatory and/or retaliatory practices in accordance with all applicable statutes.

                                    FIFTEENTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not approve

or condone the allegedly discriminatory action.

                                    SIXTEENTH DEFENSE

        To the extent applicable, all relevant factors should be considered in accordance with

§ 8-107(13)(d)-(f) and § 8-126(b) of the NYCHRL.

                                  SEVENTEENTH DEFENSE

        Plaintiff’s claims under the NYSHRL and NYCHRL are barred for lack of

supplemental and pendent jurisdiction.

                                  EIGHTEENTH DEFENSE

        Any damages alleged by Plaintiff may be subject to offset by any income she has

received.

                                   NINETEENTH DEFENSE

        Plaintiff’s claims are barred because Plaintiff was not an individual with a disability,

nor was she regarded as having a disability, under any applicable statute.

                                 RESERVATION OF RIGHTS

        Defendants reserve the right to assert such additional defenses that may appear and

prove applicable as Plaintiff’s claims are clarified in the course of this litigation.




                                                 21
       WHEREFORE, Defendants respectfully request that this Court dismiss Plaintiff’s

Complaint with prejudice, enter judgment in favor of Defendants, and award Defendants their

costs, including reasonable attorneys’ fees and such other relief as this Court may deem just

and appropriate.

Dated: June 3, 2019                                Respectfully submitted,

                                                   MORGAN, LEWIS & BOCKIUS LLP


                                                   By:    /s/ Kenneth J. Turnbull
                                                         Kenneth J. Turnbull
                                                         Sarah L. Huff

                                                   101 Park Avenue
                                                   New York, NY 10178
                                                   Tel: (212) 309-6000
                                                   Fax: (212) 309-6001
                                                   kenneth.turnbull@morganlewis.com
                                                   sarah.huff@morganlewis.com


                                                   Attorneys for Defendants




                                              22
                              CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served by ECF a true and correct of Defendants’

Answer and Defenses to Plaintiff’s Complaint on this 3rd day of June, 2019 on:


                                   David E. Gottlieb, Esq.
                                  Kenneth D. Walsh, Esq.
                                      85 Fifth Avenue
                                   New York, NY 10003
                                 dgottlieb@wigdorlaw.com
                                  kwalsh@wigdorlaw.com

                                    Attorneys for Plaintiff


                                                    /s/ Kenneth J. Turnbull
                                                    Kenneth J. Turnbull
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    101 Park Avenue
                                                    New York, NY 10178
